DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 09/30/2019. Claim 1-25 are pending and have been examined. Claims 1, 12 and 22 are independent claim.
The present application claims benefits of provisional applications 62739207 (filed on 09/29/2018), 62739210 (filed on 09/29/2018), 62739208 (filed on 09/29/2018), 62739287 (filed on 09/30/2018), 62739301 (filed on 09/30/2018), 62739297 (filed on 09/30/2018), 62739364 (filed on 10/01/2018), 62739895 (filed on 10/02/2018), 62739864 (filed on 10/02/2018). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2020 and 04/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 22: 
	means for receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts
	means for implementing a learning algorithm including a set of parameterizations, each of parameterization of the set including
Claim 23:
	means for, in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds, performing a subsequent parameterization of the set
means for otherwise generating a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used by the NNBCS to process further raw data
Upon a review of the Specification, each of the bolded generic placeholder in the claims above is described in the following Specification descriptions: 
Page. 41 Para [0152] “means for receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts; means for implementing a learning algorithm including a set of parameterizations, each of parameterization of the set including: processing the raw data to generate processed output data therefrom” and Para [0153] “means for, in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds, performing a subsequent parameterization of the set, and means for otherwise generating a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used by the NNBCS to process further raw data” (emphasis added).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3: 38, 36 and 34, Fig. 4: 452 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1-25 are objected to because of the following informalities:
Claim 1 recites “parameterization of the set” should read as “the set of parameterizations”
Claim 2 recites “parameterization of the set” should read as “the set of parameterizations”
Claim 8 recites “parameterization of the set” should read as “the set of parameterizations”
Claim 8 recites  “the plurality of processing elements” should read as “the plurality of interconnected processing elements”
Claim 10 recites  “A plurality of the dimensions” should read as “the one or more of the dimensions”
Claim 10 recites  “the plurality of the dimensions” should read as “the one or more of the dimensions”
Claim 12 recites “parameterization of the set” should read as “the set of parameterizations”
Claim 13 recites “parameterization of the set” should read as “the set of parameterizations”
Claim 19 recites “parameterization of the set” should read as “the set of parameterizations”
Claim 19 recites  “the plurality of second processing elements” should read as “the second interconnected processing elements”
Claim 21 recites  “A plurality of the dimensions” should read as “the one or more of the dimensions”
Claim 21 recites  “the plurality of the dimensions” should read as “the one or more of the dimensions”
Claim 22 recites “parameterization of the set” should read as “the set of parameterizations”
Claim 23 recites “parameterization of the set” should read as “the set of parameterizations”
Claims 2-11 depend on claim 1 and do not cure the deficiencies of the claim 1 therefore claims 2-11 are objected to for the same rationales.
Claims 13-21 depend on claim 12 and do not cure the deficiencies of the claim 12 therefore claims  13-21 are objected to for the same rationales.
Claims 23-25 depend on claim 22 and do not cure the deficiencies of the claim 22 therefore claims 23-25 are objected to for the same rationales.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8-9, 13 and 22-25 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
Each of the claim limitations in claim 22 and 23 as identified in section 5 of this Office Action invokes 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
the following Specification descriptions: Page. 41 Para [0152] “means for receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts; means for implementing a learning algorithm including a set of parameterizations, each of parameterization of the set including: processing the raw data to generate processed output data therefrom” and Para [0153] “means for, in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds, performing a subsequent parameterization of the set, and means for otherwise generating a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used by the NNBCS to process further raw data”; however, the Specification does not provide the algorithm that performs each of the limitations for which 35 U.S.C. 112(f) is invoked. 
See MPEP 2181 II(B) (“For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’")”).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, each of the functions in limitations that invoke 35 U.S.C. 112(f) that do not have sufficient description of corresponding structure in the specification has been interpreted as being implemented by electronic circuit.
Therefore, 
the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recite the limitation “raw data” in line 2. This limitation lacks clarity because it is unclear because if this is intended to refer back to “raw data” claim 1 line 5. For examination purposes, “raw data” has been interpreted as “the raw data”.
Claim 2 recite the limitation “raw data” in line 6. This limitation lacks clarity because it is unclear because if this is intended to refer back to “raw data” claim 1 line 5. For examination purposes, “raw data” has been interpreted as “the raw data”.
Claim 13 recite the limitation “raw data” in line 2. This limitation lacks clarity because it is unclear because if this is intended to refer back to “raw data” claim 12 line 4. For examination purposes, “raw data” has been interpreted as “the raw data”.
Claim 13 recite the limitation “raw data” in line 6. This limitation lacks clarity because it is unclear because if this is intended to refer back to “raw data” claim 12 line 4. For examination purposes, “raw data” has been interpreted as “the raw data”.
Claim 23 recite the limitation “raw data” in line 2. This limitation lacks clarity because it is unclear because if this is intended to refer back to “raw data” claim 22 line 2. For examination purposes, “raw data” has been interpreted as “the raw data”.
Claim 23 recite the limitation “raw data” in line 5. This limitation lacks clarity because it is unclear because if this is intended to refer back to “raw data” claim 22 line 2. For examination purposes, “raw data” has been interpreted as “the raw data”.
Claim 8 recite the limitation "the method " in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a method”.  
Claim 9 depend on claim 8 and do not cure the deficiencies of the claim 8 therefore claim 9 is rejected for the same rationales. 
Claims 23-25 depend on claim 22 and do not cure the deficiencies of the claim 22 therefore claim 23-25 is rejected for the same rationales. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1:
Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
implementing a learning algorithm including a set of parameterizations, each of parameterization of the set including: processing the raw data to generate processed output data therefrom
comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data
causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass implementing a learning algorithm including a set of parameterizations, each of parameterization of the set including: processing the raw data to generate processed output data therefrom (corresponds to evaluating and judgmental), comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data (Corresponds to evaluation because evaluating processed output based on the training data to determine error), causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to” and “at least one computer processor” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 2:
Claim 2 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
wherein the operations include, in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds, performing a subsequent parameterization of the set, and otherwise generating a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used by the NNBCS to process further raw data
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the operations include, in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds, performing a subsequent parameterization of the set, and otherwise generating a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used by the NNBCS to process further raw data (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to” and “at least one computer processor” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 3:
Claim 3 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
wherein the one or more weights pertain to information regarding one of harm or benefit associated with the respective ones of one or more of the dimensions
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the one or more weights pertain to information regarding one of harm or benefit associated with the respective ones of one or more of the dimensions (correspond to mathematical concept because specification para [0031] " if one were to define an energy function in terms of f(x,y) where f(x,y)=x^2+y^2, the vector space is subjected to a quadratic function centered on the x, y, dimensional zero. According to another embodiment, a dimension in the vector space may be subjected to a function and store the results thereof by taking inputs from values in other dimensions”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to” and “at least one computer processor” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 4:
Claim 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
wherein causing the weighted propagation includes determining one or more subspaces of the DKG for the weighted propagation based on the one or more weights, and causing the weighted propagation only in the one or more subspaces
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein causing the weighted propagation includes determining one or more subspaces of the DKG for the weighted propagation based on the one or more weights, and causing the weighted propagation only in the one or more subspaces (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to” and “at least one computer processor” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 5:
Claim 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
wherein causing the weighted propagation includes applying partial derivatives weighted by the one or more weights expressed as multidimensional vectors, and using at least one of a gradient ascent algorithm or a gradient descent algorithm based on the partial derivatives
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein causing the weighted propagation includes applying partial derivatives weighted by the one or more weights expressed as multidimensional vectors, and using at least one of a gradient ascent algorithm or a gradient descent algorithm based on the partial derivatives (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to” and “at least one computer processor” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 6:
Claim 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
wherein the one or more weights are hard-coded within the NNBCS such that the one or more weights are fixed for the respective ones of one or more of the dimensions
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the one or more weights are hard-coded within the NNBCS such that the one or more weights are fixed for the respective ones of one or more of the dimensions (correspond to mathematical concept because fixed weight which is fixed value; also see specification para [0057]; [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to” and “at least one computer processor” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 7:
Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
wherein the one or more weights are variable and subject to the learning algorithm, such that the raw data and the training data include data on the one or more weights, and such that the updated data structure includes updated data on the one or more weights
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the one or more weights are variable and subject to the learning algorithm, such that the raw data and the training data include data on the one or more weights, and such that the updated data structure includes updated data on the one or more weights (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to” and “at least one computer processor” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 8:
Claim 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
wherein the learning algorithm is a first learning algorithm, and the NNBCS is a first NNBCS, the plurality of semantic concepts are a first plurality of semantic concepts, and the weighted propagation is a first weighted propagation, the method further including applying a second learning algorithm using a second NNBCS coupled to the DKG, the second NNBCS including a plurality of interconnected……the operations including
using…..the second NNBCS to implement a second learning algorithm including a set of parameterizations, each of parameterization of the set of the second learning algorithm including: processing the raw data at the second NNBCS to generate processed output data therefrom; 
comparing the processed output data from the NNBCS with an output expected based on the training data received at the second NNBCS to determine an error associated with the processed output data from the second NNBCS
causing a second weighted propagation, within the DKG, of the error associated with the processed output data from the second NNBCS as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error associated with the processed output data from the second NNBCS to generate the updated data structure of the DKG
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the learning algorithm is a first learning algorithm, and the NNBCS is a first NNBCS, the plurality of semantic concepts are a first plurality of semantic concepts, and the weighted propagation is a first weighted propagation, the method further including applying a second learning algorithm using a second NNBCS coupled to the DKG, the second NNBCS including a plurality of interconnected…..the operations including (corresponds to evaluating and judgmental), using……….of the second NNBCS to implement a second learning algorithm including a set of parameterizations, each of parameterization of the set of the second learning algorithm including:  processing the raw data at the second NNBCS to generate processed output data therefrom (corresponds to evaluating and judgmental), comparing the processed output data from the NNBCS with an output expected based on the training data received at the second NNBCS to determine an error associated with the processed output data from the second NNBCS (Corresponds to evaluation because evaluating processed output based on the training data to determine error), causing a second weighted propagation, within the DKG, of the error associated with the processed output data from the second NNBCS as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error associated with the processed output data from the second NNBCS to generate the updated data structure of the DKG (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to”, “at least one computer processor” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts”, “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts”, “receiving raw data and training data at an input of the second NNBCS on a plurality of semantic concepts” and “causing the processed output data from the second NNBCS to be stored in the DKG” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” and “causing the processed output data from the second NNBCS to be stored in the DKG” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “receiving raw data and training data at an input of the second NNBCS on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 9:
Claim 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
wherein causing the first weighted propagation and causing the second weighted propagation occur simultaneously
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein causing the first weighted propagation and causing the second weighted propagation occur simultaneously (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to”, “at least one computer processor” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts”, “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts”, “receiving raw data and training data at an input of the second NNBCS on a plurality of semantic concepts” and “causing the processed output data from the second NNBCS to be stored in the DKG” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” and “causing the processed output data from the second NNBCS to be stored in the DKG” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “receiving raw data and training data at an input of the second NNBCS on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 10:
Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
the DKG is defined by a plurality of nodes each representing a respective one of the plurality of semantic concepts
each of the nodes is represented by a characteristic distributed pattern of activity levels for respective meta-semantic nodes (MSNs), the MSNs for said each of the nodes defining a standard basis vector to designate a semantic concept, wherein standard basis vectors for respective ones of the nodes together define the continuous vector space
each MSN corresponds to an intersection of a plurality of the dimensions
each activity level in the pattern of activity levels designates a value for a dimension of the plurality of dimensions
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass the DKG is defined by a plurality of nodes each representing a respective one of the plurality of semantic concepts (Correspond to judgment and observation), each of the nodes is represented by a characteristic distributed pattern of activity levels for respective meta-semantic nodes (MSNs), the MSNs for said each of the nodes defining a standard basis vector to designate a semantic concept, wherein standard basis vectors for respective ones of the nodes together define the continuous vector space (correspond to mathematical concept because specification para [0031] “if one were to define an energy function in terms of f(x,y) where f(x,y)=x^2+y^2, the vector space is subjected to a quadratic function centered on the x, y, dimensional zero”), each MSN corresponds to an intersection of a plurality of the dimensions (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]), each activity level in the pattern of activity levels designates a value for a dimension of the plurality of dimensions (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to” and “at least one computer processor” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 11:
Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to product, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a product for neural network-based computing system. The claim, which contains the following limitations:  
wherein the operations further include implementing the weight propagation and storing the updated data structure within a memory coupled to the NNBCS
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the operations further include implementing the weight propagation and storing the updated data structure within a memory coupled to the NNBCS (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to” and “at least one computer processor” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 12:
Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to system, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for neural network-based computing system. The claim, which contains the following limitations:  
implement a learning algorithm including a set of parameterizations, each of parameterization of the set including: processing the raw data to generate processed output data therefrom
comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data
causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass implement a learning algorithm including a set of parameterizations, each of parameterization of the set including: processing the raw data to generate processed output data therefrom (corresponds to evaluating and judgmental), comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data (Corresponds to evaluation because evaluating processed output based on the training data to determine error), causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “neural network-based computing system (NNBCS)”, “plurality of interconnected processing elements and an input/output interface coupled to the processing elements” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 13:
Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to system, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for neural network-based computing system. The claim, which contains the following limitations:  
in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds, perform a subsequent parameterization of the set, and otherwise generate a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used…..to process further raw data
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds, perform a subsequent parameterization of the set, and otherwise generate a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used….to process further raw data (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “neural network-based computing system (NNBCS)”, “plurality of interconnected processing elements and an input/output interface coupled to the processing elements” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 14:
Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to system, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for neural network-based computing system. The claim, which contains the following limitations:  
wherein the one or more weights pertain to information regarding one of harm or benefit associated with the respective ones of one or more of the dimensions.
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the one or more weights pertain to information regarding one of harm or benefit associated with the respective ones of one or more of the dimensions.
(correspond to mathematical concept because specification para [0031] " if one were to define an energy function in terms of f(x,y) where f(x,y)=x^2+y^2, the vector space is subjected to a quadratic function centered on the x, y, dimensional zero. According to another embodiment, a dimension in the vector space may be subjected to a function and store the results thereof by taking inputs from values in other dimensions”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “neural network-based computing system (NNBCS)”, “plurality of interconnected processing elements and an input/output interface coupled to the processing elements” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 15:
Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to system, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for neural network-based computing system. The claim, which contains the following limitations:  
wherein….are to cause the weighted propagation by determining one or more subspaces of the DKG for the weighted propagation based on the one or more weights, and to cause the weighted propagation only in the one or more subspaces.
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein….are to cause the weighted propagation by determining one or more subspaces of the DKG for the weighted propagation based on the one or more weights, and to cause the weighted propagation only in the one or more subspaces (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “neural network-based computing system (NNBCS)”, “plurality of interconnected processing elements and an input/output interface coupled to the processing elements” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 16:
Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to system, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for neural network-based computing system. The claim, which contains the following limitations:  
wherein….are to cause the weighted propagation by applying partial derivatives weighted by +0 the one or more weights expressed as multidimensional vectors, and by using at least one of a gradient ascent algorithm or a gradient descent algorithm based on the partial derivatives
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein….are to cause the weighted propagation by applying partial derivatives weighted by +0 the one or more weights expressed as multidimensional vectors, and by using at least one of a gradient ascent algorithm or a gradient descent algorithm based on the partial derivatives (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “neural network-based computing system (NNBCS)”, “plurality of interconnected processing elements and an input/output interface coupled to the processing elements” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 17:
Claim 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to system, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for neural network-based computing system. The claim, which contains the following limitations:  
wherein the one or more weights are hard-coded within the NNBCS such that the one or more weights are fixed for the respective ones of one or more of the dimensions.
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the one or more weights are hard-coded within the NNBCS such that the one or more weights are fixed for the respective ones of one or more of the dimensions (correspond to mathematical concept because fixed weight which is fixed value; also see specification para [0057]; [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “neural network-based computing system (NNBCS)”, “plurality of interconnected processing elements and an input/output interface coupled to the processing elements” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 18:
Claim 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to system, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for neural network-based computing system. The claim, which contains the following limitations:  
wherein the one or more weights are variable and subject to the learning algorithm, such that the raw data and the training data include data on the one or more weights, and such that the updated data structure includes updated data on the one or more weights.
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the one or more weights are variable and subject to the learning algorithm, such that the raw data and the training data include data on the one or more weights, and such that the updated data structure includes updated data on the one or more weights (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “neural network-based computing system (NNBCS)”, “plurality of interconnected processing elements and an input/output interface coupled to the processing elements” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 19:
Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to system, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for neural network-based computing system. The claim, which contains the following limitations:  
wherein the learning algorithm is a first learning algorithm, and the NNBCS is a first NNBCS, the plurality of semantic concepts are a first plurality of semantic concepts, and the weighted propagation is a first weighted propagation……..to further apply a second learning algorithm using a second NNBCS coupled to the DKG, the second NNBCS including a plurality of second interconnected
use…..of the second NNBCS to implement the second learning algorithm including a set of parameterizations, each of parameterization of the set of the second learning algorithm including: processing the raw data at the second NNBCS to generate processed output data therefrom; 
comparing the processed output data from the NNBCS with an output expected based on the training data received at the second NNBCS to determine an error associated with the processed output data from the second NNBCS
causing a second weighted propagation, within the DKG, of the error associated with the processed output data from the second NNBCS as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error associated with the processed output data from the second NNBCS to generate the updated data structure of the DKG
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the learning algorithm is a first learning algorithm, and the NNBCS is a first NNBCS, the plurality of semantic concepts are a first plurality of semantic concepts, and the weighted propagation is a first weighted propagation…..to further apply a second learning algorithm using a second NNBCS coupled to the DKG, the second NNBCS including a plurality of second interconnected (corresponds to evaluating and judgmental), use…..of the second NNBCS to implement the second learning algorithm including a set of parameterizations, each of parameterization of the set of the second learning algorithm including: processing the raw data at the second NNBCS to generate processed output data therefrom (corresponds to evaluating and judgmental), comparing the processed output data from the NNBCS with an output expected based on the training data received at the second NNBCS to determine an error associated with the processed output data from the second NNBCS (Corresponds to evaluation because evaluating processed output based on the training data to determine error), causing a second weighted propagation, within the DKG, of the error associated with the processed output data from the second NNBCS as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error associated with the processed output data from the second NNBCS to generate the updated data structure of the DKG (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “neural network-based computing system (NNBCS)”, “plurality of interconnected processing elements and an input/output interface coupled to the processing elements” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts”, “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts”, “receive raw data and training data at an input of the second NNBCS on a plurality of semantic concepts” and “causing the processed output data from the second NNBCS to be stored in the DKG” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” and “causing the processed output data from the second NNBCS to be stored in the DKG” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” and “receive raw data and training data at an input of the second NNBCS on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 20:
Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to system, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for neural network-based computing system. The claim, which contains the following limitations:  
wherein the processing elements are to cause the first weighted propagation and cause the second weighted propagation simultaneously
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the processing elements are to cause the first weighted propagation and cause the second weighted propagation simultaneously (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “neural network-based computing system (NNBCS)”, “plurality of interconnected processing elements and an input/output interface coupled to the processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts”, “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts”, “receive raw data and training data at an input of the second NNBCS on a plurality of semantic concepts” and “causing the processed output data from the second NNBCS to be stored in the DKG” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” and “causing the processed output data from the second NNBCS to be stored in the DKG” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” and “receive raw data and training data at an input of the second NNBCS on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 21:
Claim 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 21 is directed to system, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for neural network-based computing system. The claim, which contains the following limitations:  
the DKG is defined by a plurality of nodes each representing a respective one of the plurality of semantic concepts; 
each of the nodes is represented by a characteristic distributed pattern of activity levels for respective meta-semantic nodes (MSNs), the MSNs for said each of the nodes defining a standard basis vector to designate a semantic concept, wherein standard basis vectors for respective ones of the nodes together define the continuous vector space
 each MSN corresponds to an intersection of a plurality of the dimensions
 each activity level in the pattern of activity levels designates a value for a dimension of the plurality of dimensions
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass each of the nodes is represented by a characteristic distributed pattern of activity levels for respective meta-semantic nodes (MSNs), the MSNs for said each of the nodes defining a standard basis vector to designate a semantic concept, wherein standard basis vectors for respective ones of the nodes together define the continuous vector space (correspond to evaluation and judgment), each MSN corresponds to an intersection of a plurality of the dimensions (correspond to mathematical concept because specification para [0031] “if one were to define an energy function in terms of f(x,y) where f(x,y)=x^2+y^2, the vector space is subjected to a quadratic function centered on the x, y, dimensional zero”), each activity level in the pattern of activity levels designates a value for a dimension of the plurality of dimensions (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]), each activity level in the pattern of activity levels designates a value for a dimension of the plurality of dimensions (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instruction to apply the judicial exception. See MPEP 2106.05(f). The additional elements(s) of “neural network-based computing system (NNBCS)”, “plurality of interconnected processing elements and an input/output interface coupled to the processing elements” and “processing elements” as drafted, amount to mere instruction to apply the judicial exception, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Moreover, the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receive raw data and training data at the input/output interface on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible. 
Regarding Claim 22:
Claim 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 22 is directed to device, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a device for neural network-based computing system. The claim, which contains the following limitations:  
implementing a learning algorithm including a set of parameterizations, each of parameterization of the set including: processing the raw data to generate processed output data therefrom
comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data
causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass implementing a learning algorithm including a set of parameterizations, each of parameterization of the set including: processing the raw data to generate processed output data therefrom (corresponds to evaluating and judgmental), comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data (Corresponds to evaluation because evaluating processed output based on the training data to determine error), causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 23:
Claim 23 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 23 is directed to device, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a device for neural network-based computing system. The claim, which contains the following limitations:  
in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds, performing a subsequent parameterization of the set, and means for otherwise generating a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used by the NNBCS to process further raw data.
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds, performing a subsequent parameterization of the set, and means for otherwise generating a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used by the NNBCS to process further raw data (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 24:
Claim 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 24 is directed to device, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a device for neural network-based computing system. The claim, which contains the following limitations:  
wherein the one or more weights pertain to information regarding one of harm or benefit associated with the respective ones of one or more of the dimensions
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein the one or more weights pertain to information regarding one of harm or benefit associated with the respective ones of one or more of the dimensions (correspond to mathematical concept because specification para [0031] " if one were to define an energy function in terms of f(x,y) where f(x,y)=x^2+y^2, the vector space is subjected to a quadratic function centered on the x, y, dimensional zero. According to another embodiment, a dimension in the vector space may be subjected to a function and store the results thereof by taking inputs from values in other dimensions”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 25:
Claim 25 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 25 is directed to device, which is directed to manufacture, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a device for neural network-based computing system. The claim, which contains the following limitations:  
wherein causing the weighted propagation includes determining one or more subspaces of the DKG for the weighted propagation based on the one or more weights, and causing the weighted propagation only in the one or more subspaces
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language and Insignificant Extra-Solution Activity language. The above limitations in the context of this claim encompass wherein causing the weighted propagation includes determining one or more subspaces of the DKG for the weighted propagation based on the one or more weights, and causing the weighted propagation only in the one or more subspaces (correspond to mathematical concept because specification para [0057] "Accordingly, when regression algorithms are applied within a DKG based on such weights in the context of error propagation during a subsequent learning phase, the errors are propagated as a function of respective scale information/respective weights that correspond to and depend on each dimension/clusters of dimensions to which error propagation applies”; also see specification para [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. Moreover, the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” and “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to insignificant extra-solution activities of data gathering and outputting (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to storing (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory) and the recitation of “receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et al. (US 20180082197 A1) in view of Wang et al. (“RippleNet: Propagating User Preferences on the Knowledge Graph for Recommender Systems”) further in view of Okazaki et al. (US 20190228287 A1).
Regarding Claim 1: 
Aravamudan et al. teaches A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one computer processor, enable the at least one computer processor to perform operations including (Page 5, Para [0078] “the server can include a memory that stores a module In some embodiments, the server includes a processor configured to run the module stored in the memory that is configured to cause the processor to perform any of the steps or actions disclosed herein. According to some embodiments, a non-transitory computer readable medium can have executable instructions operable to cause a server to perform any of the steps or actions disclosed herein” teaches non-transitory computer readable medium):
receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts (Page 9 Para [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” and Page 12 Para [0188] “the system can perform a close fit on the training data, given the large number of parameters” teach receive structured, semi-structed and unstructured (correspond to raw) data and training data to system wherein system comprising neural network for classifier (correspond to computing) system); 
and implementing a learning algorithm including a set of parameterizations, each of parameterization of the set including (Page 21 Para [261] “Predictive models directly try to predict a word from its neighbors in terms of learned small, dense embedding vectors (considered parameters of the model). Word2vec is a particularly computationally-efficient predictive model for learning word embeddings from raw text” and Page 23 Para [0267] “The system in FIG. 1 can also leverage traditional graph based algorithms taking as input word embeddings to find patterns that can compensate for absence of labeled data (e.g. entity distribution)” teaches implementing algorithm including set of parameter): 
processing the raw data to generate processed output data therefrom (Page 9 Para [0167]-[0168] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102…… the output of the structured data extraction classifier 103 can be entity types, entities, and the entity types' relationships to other entity types” teaches processing structured, semi-structed and unstructured (correspond to raw) data to generate output); 
causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory (Page 9 Para [0168] “The structured data extraction classifier 103 can store (103a) the extracted data in a system store 114. In some embodiments, the output of the structured data extraction classifier 103 can be entity types, entities, and the entity types' relationships to other entity types” and Page Para [0270] “Use graph visually describes the implementation of a word2vec like Vector Space Model based on the system store 114” teaches output to be stored which corresponds to vector space), 
Aravamudan et al. does not teaches the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts….and causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG.
However, Wang et al. teaches the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts (Page 6 Section 3.6 Links to Existing W “RippleNet also connects to a large body of work in KGE methods[3, 10, 14, 19, 28, 30, 37, 41]. KGE intends to embed entities and relations in a KG into continuous vector spaces while preserving its inherent structure” and Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” teaches system representing vector space wherein system represent knowledge graph in RippleNet and knowledge graph correspond to distributed knowledge graph); 
and causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG (Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item” teaches stochastic gradient descent based on loss (correspond to propagation error) within the RippleNet and calculating weight between user in RippleNet wherein RippleNet framework contains distributed knowledge graph).
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Aravamudan et al. in view of Wang et al. does not teach comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data.
However, Okazaki et al. teaches comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data (Page 3-4 Para [0045] “the comparing section 70 outputs the difference between the expected output data and the output data as an error. The comparing section 70 may supply the controller 80 with this error as a result of the comparison” teaches comparing output data and expected output data to determine error); 
Aravamudan et al., Wang et al. and Okazaki et al. are analogous art because system directed to image classification achieve using neural network. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Okazaki et al. to the disclosed invention of Aravamudan et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The controller 80 may be operable to update the plurality of weights in a manner to further reduce the error between the output data output by the post-synaptic neuron array 55 in response to the training data being supplied to the pre-synaptic neuron array 45 and the expected output data that is expected for the training data” (Okazaki Page 4 Para [0047]).
Regarding Claim 2: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The product of claim 1, 
Aravamudan et al. further teaches wherein the operations include, in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds (Page 23 Para [0266] “While the system in FIG. 1 has been illustrated from an information flow perspective, some of the models can be trained end-to-end using the data in the system store as input and as labeled data (structured data, used as labeled data). The word, end-to-end can have the specific meaning that the parameters of the computational flow graph is trained end to end with one loss function” and Page 25 Para [0284] “The standard measure can be a Pointwise Mutual Information (PMI) measure. This can ensure a phrase is generated even if the occurrence counts do not satisfy the thresholds for becoming a phrase” teaches determining loss for the end to end training wherein training comprising phrase (correspond to raw data) count do not satisfy threshold), performing a subsequent parameterization of the set, and otherwise generating a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used by the NNBCS to process further raw data (Page 23 Para [0266] “While the system in FIG. 1 has been illustrated from an information flow perspective, some of the models can be trained end-to-end using the data in the system store as input and as labeled data (structured data, used as labeled data). The word, end-to-end can have the specific meaning that the parameters of the computational flow graph is trained end to end with one loss function” and Page 25 Para [0284] “The standard measure can be a Pointwise Mutual Information (PMI) measure. This can ensure a phrase is generated even if the occurrence counts do not satisfy the thresholds for becoming a phrase” teaches performing parameters of computational flow graph, and generate trained computational flow graph correspond to the parameter wherein computational flow graph training model use phrase (correspond to raw)).
Regarding Claim 3: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The product of claim 1,
Aravamudan et al. further teaches wherein the one or more weights pertain to information regarding one of harm or benefit associated with the respective ones of one or more of the dimensions (Page 10 Para [0170] “a specific number of neighbors can be selected, and a weight can be assigned to each of the selected neighbors. For example, to associate an entity type with an entity, the entity's neighbors can be ranked based on their cosine distance from the entity, and the top 500 neighbors can be considered. Each of the 500 neighbors can be assigned a weight, such as a percentage weight, which can vary based on their rank. For instance, the first-ranked neighbor can be assigned a weight of 1%, the second-ranked neighbor can be assigned a weight of 0.9%, the third-ranked neighbor can be assigned a weight of 0.87%, and so on” and Page 23 Para [0270] “The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength (e.g., the Cosine Distance between a pair of word embeddings represented as vectors in a large dimensional space)” teaches weights assign to selected neighbors as higher (correspond to benefit) or lower (correspond to harm) with respective to dimensions).
Regarding Claim 4: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The product of claim 1, 
Wang et al. further teaches wherein causing the weighted propagation includes determining one or more subspaces of the DKG for the weighted propagation based on the one or more weights, and causing the weighted propagation only in the one or more subspaces (Page 6 Section 4.1 Datasets “we first select a subset of triples from the whole KG whose relation name contains "movie" or "book" and the confidence level is greater than 0.9” and Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item” teaches framework of RippleNet is distributed knowledge graph wherein weight computed and stochastic gradient descent (correspond to propagation)).
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Regarding Claim 6: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The product of claim 1, 
Aravamudan et al. further teaches wherein the one or more weights are hard-coded within the NNBCS such that the one or more weights are fixed for the respective ones of one or more of the dimensions (Page 10 Para [0171] “instead of assigning varying weights to the neighbors, each neighbor can be assigned the same weight. For example, if the top 100 neighbors can be picked, and each neighbor can be assigned 1% as its weight, in this case, even if neighbors have different cosine distances, they are treated the same when weights are assigned” and Page 9 Para [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” teaches weights are fixed within the neighborhood of the dimensions wherein neighborhood correspond to neural network classifier (correspond to computed) system).
Regarding Claim 7: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The product of claim 1, 
Aravamudan et al. further teaches wherein the one or more weights are variable and subject to the learning algorithm, such that the raw data and the training data include data on the one or more weights (Page 9 Para [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” and Page 12 Para [0188] “the system can perform a close fit on the training data, given the large number of parameters” and Page 11 Para [0178] “The embeddings can be used to construct one or more of knowledge graphs 107 The knowledge graph 107 can be representative of a universal graph, domain, and/or context specific graphs with labeled, and/or unlabeled nodes having universal/domain/context specific weights” teach receive structured, semi-structed and unstructured (correspond to raw) data and training data including weight to system), 
Okazaki et al. further teaches and such that the updated data structure includes updated data on the one or more weights (Page 4 Para [0047] “The controller 80 may be operable to update the plurality of weights in a manner to further reduce the error between the output data output by the post-synaptic neuron array 55 in response to the training data being supplied to the pre-synaptic neuron array 45 and the expected output data that is expected for the training data” and Page 4 Para [0049] “In inputting input data for testing, the system 500 can output test results or prediction results for the input data for testing with updated weights. Such a system 500 can simulate the learning operation and a testing operation by performing matrix calculations” teaches updating weight for the data)
Aravamudan et al., Wang et al. and Okazaki et al. are analogous art because system directed to image classification achieve using neural network. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Okazaki et al. to the disclosed invention of Aravamudan et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The controller 80 may be operable to update the plurality of weights in a manner to further reduce the error between the output data output by the post-synaptic neuron array 55 in response to the training data being supplied to the pre-synaptic neuron array 45 and the expected output data that is expected for the training data” (Okazaki Page 4 Para [0047]).
Regarding Claim 8: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The product of claim 1,
Aravamudan et al. further teaches the second NNBCS including a plurality of interconnected processing elements, the operations including (Page 19 Para [0249] “the entities in the neighborhood of entity class “statistics” can be compared with entity class “neural networks,” where the filter/transform 1102 can be used to compare entity class statistics at a time that precedes the entity class for neural networks, and where an entity class is a label to a set of entities” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” teaches neural networks classifiers (correspond to computed) system):
receiving raw data and training data at an input of the second NNBCS on a plurality of semantic concepts (Page 9 Para [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” and Page 12 Para [0188] “the system can perform a close fit on the training data, given the large number of parameters” and Page 7 Para [0142] “Neural networks can be used to extract semantic information from unstructured data sources towards creating structured aggregates” teach receive structured, semi-structed and unstructured (correspond to raw) data and training data to system wherein system comprising neural network for classifier (correspond to computing) system of the semantic information (correspond to concept));  
using the plurality of processing elements of the second NNBCS to implement a second learning algorithm including a set of parameterizations, each of parameterization of the set of the second learning algorithm including (Page 21 Para [261] “Predictive models directly try to predict a word from its neighbors in terms of learned small, dense embedding vectors (considered parameters of the model). Word2vec is a particularly computationally-efficient predictive model for learning word embeddings from raw text” and Page 23 Para [0267] “The system in FIG. 1 can also leverage traditional graph based algorithms taking as input word embeddings to find patterns that can compensate for absence of labeled data (e.g. entity distribution)” teaches implementing algorithm including set of parameter): 
processing the raw data at the second NNBCS to generate processed output data therefrom (Page 9 Para [0167]-[0168] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102…… the output of the structured data extraction classifier 103 can be entity types, entities, and the entity types' relationships to other entity types” teaches processing structured, semi-structed and unstructured (correspond to raw) data to generate output);  
Wang et al. further teaches wherein the learning algorithm is a first learning algorithm, and the NNBCS is a first NNBCS, the plurality of semantic concepts are a first plurality of semantic concepts, and the weighted propagation is a first weighted propagation (Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5-6 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item… Semantic matching models, such as ANALOGY [19], ComplEx [28], and DisMult [41], measure plausibility of knowledge triples by matching latent semantics of entities and relations” teach learning algorithm and the network of the semantic of entities and stochastic gradient descent (correspond to propagation) wherein network weight calculated)
 the method further including applying a second learning algorithm using a second NNBCS coupled to the DKG (Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]” teaches learning algorithm using network which coupled to RippleNet and framework of RippleNet is distributed knowledge graph), 
causing the processed output data from the second NNBCS to be stored in the DKG (Page 3 Section 3.1 Framework “RippleNet takes a user u and an item v as input, and outputs the predicted probability that user u will click item v” and Page 6 Section 3.6 Links to Existing W “RippleNet also connects to a large body of work in KGE methods[3, 10, 14, 19, 28, 30, 37, 41]. KGE intends to embed entities and relations in a KG into continuous vector spaces while preserving its inherent structure” teaches output from the computing device which store in distributed knowledge graph); 
and causing a second weighted propagation, within the DKG, of the error associated with the processed output data from the second NNBCS as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error associated with the processed output data from the second NNBCS to generate the updated data structure of the DKG (Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item” teaches stochastic gradient descent based on loss (correspond to propagation error) within the RippleNet and calculating weight between user in RippleNet wherein RippleNet framework contains distributed knowledge graph).
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Okazaki et al. further teaches comparing the processed output data from the NNBCS with an output expected based on the training data received at the second NNBCS to determine an error associated with the processed output data from the second NNBCS (Page 3-4 Para [0045] “the comparing section 70 outputs the difference between the expected output data and the output data as an error. The comparing section 70 may supply the controller 80 with this error as a result of the comparison” and Page 2 Para [0028] “The crossbar array 100 is modeled after biological neural networks, such as that described in FIG. 2” teaches comparing output data and expected output data to determine error in the neural networks); 
Aravamudan et al., Wang et al. and Okazaki et al. are analogous art because system directed to image classification achieve using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Okazaki et al. to the disclosed invention of Aravamudan et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The controller 80 may be operable to update the plurality of weights in a manner to further reduce the error between the output data output by the post-synaptic neuron array 55 in response to the training data being supplied to the pre-synaptic neuron array 45 and the expected output data that is expected for the training data” (Okazaki Page 4 Para [0047]).
Regarding Claim 9:  
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The product of claim 8, 
Wang et al. further teaches wherein causing the first weighted propagation and causing the second weighted propagation occur simultaneously ((Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5-6 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item… Semantic matching models, such as ANALOGY [19], ComplEx [28], and DisMult [41], measure plausibility of knowledge triples by matching latent semantics of entities and relations” teach learning algorithm and the network of the semantic of entities and stochastic gradient descent (correspond to propagation) wherein network weight calculated).
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Regarding Claim 10:
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The product of claim 1, wherein: 
Aravamudan et al. further teaches each of the nodes is represented by a characteristic distributed pattern of activity levels for respective meta-semantic nodes (MSNs) (Page 23 Para [0267] “The system in FIG. 1 can also leverage traditional graph based algorithms taking as input word embeddings to find patterns that can compensate for absence of labeled data (e.g. entity distribution)” and Page 23 Para [0270] “The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength” teaches node represent words (correspond to distributed pattern) of activity level), the MSNs for said each of the nodes defining a standard basis vector to designate a semantic concept (Page 23 Para [0270] “The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength” teaches nodes represented as vector to words), wherein standard basis vectors for respective ones of the nodes together define the continuous vector space (Page 10 Para [0270] “Use graph visually describes the implementation of a word2vec like Vector Space Model based on the system store 114. The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength” teaches vectors for the nodes define as vector space);
 each MSN corresponds to an intersection of a plurality of the dimensions (Page 10 Para [0270] “Use graph visually describes the implementation of a word2vec like Vector Space Model based on the system store 114. The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength (e.g., the Cosine Distance between a pair of word embeddings represented as vectors in a large dimensional space)” teaches nodes correspond to vector in large dimensional space); 
and each activity level in the pattern of activity levels designates a value for a dimension of the plurality of dimensions (Page 23 Para [0267] “The system in FIG. 1 can also leverage traditional graph based algorithms taking as input word embeddings to find patterns that can compensate for absence of labeled data (e.g. entity distribution)” and Page 24 Para [0278] “Let us choose a vector v on the d-dimensional unit sphere (d-sphere that lives in R.sup.d). We want to compute the probability that another vector w randomly chosen from the unit sphere has cosine distance x from v. All the vectors can be assumed to be uniformly distributed in the d-space” teaches word embeddings patterns designates value of dimensions)
Wang et al. further teaches the DKG is defined by a plurality of nodes each representing a respective one of the plurality of semantic concepts (Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5-6 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item… Semantic matching models, such as ANALOGY [19], ComplEx [28], and DisMult [41], measure plausibility of knowledge triples by matching latent semantics of entities and relations” teach framework of RippleNet is distributed knowledge graph of each representing semantics of entities);
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Regarding Claim 11:
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The product of claim 1, 
Aravamudan et al. further teaches wherein the operations further include implementing the weight propagation (Page 10 Para [0170] “a specific number of neighbors can be selected, and a weight can be assigned to each of the selected neighbors” teaches implementing the weight propagation) and storing the updated data structure within a memory coupled to the NNBCS (Page 5, Para [0078] “the server can include a memory that stores a module In some embodiments, the server includes a processor configured to run the module stored in the memory that is configured to cause the processor to perform any of the steps or actions disclosed herein” and Page 9 Para [0168] “The structured data extraction classifier 103 can store (103a) the extracted data in a system store 114. In some embodiments, the output of the structured data extraction classifier 103 can be entity types, entities, and the entity types' relationships to other entity types” teaches store extracted data to neural network classifiers system).
Regarding Claim 12: 
Aravamudan et al. teaches A neural network-based computing system (NNBCS) including a plurality of interconnected processing elements and an input/output interface coupled to the processing elements, the processing elements to (Page 5, Para [0078] “the server can include a memory that stores a module In some embodiments, the server includes a processor configured to run the module stored in the memory that is configured to cause the processor to perform any of the steps or actions disclosed herein. According to some embodiments, a non-transitory computer readable medium can have executable instructions operable to cause a server to perform any of the steps or actions disclosed herein” and Page 11 Para [0183] “FIG. 1 can be performed by one or more processors in a cloud system. In some embodiments, any rendering of output (e.g., rendering of user interface) can be performed by a user device (e.g., a personal computer, a mobile device, etc.). In some embodiments, any input to the system in FIG. 1 can be made by a inputting system that can involve hardware and/or software (e.g., a keypad, a keyboard, a microphone, speech recognition software, etc.)” teaches input and output system): 
receive raw data and training data at the input/output interface on a plurality of semantic concepts (Page 9 Para [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” and Page 12 Para [0188] “the system can perform a close fit on the training data, given the large number of parameters” teach receive structured, semi-structed and unstructured (correspond to raw) data and training data to system wherein system comprising neural network for classifier (correspond to computing) system); 
implement a learning algorithm including a set of parameterizations, each of parameterization of the set including (Page 21 Para [261] “Predictive models directly try to predict a word from its neighbors in terms of learned small, dense embedding vectors (considered parameters of the model). Word2vec is a particularly computationally-efficient predictive model for learning word embeddings from raw text” and Page 23 Para [0267] “The system in FIG. 1 can also leverage traditional graph based algorithms taking as input word embeddings to find patterns that can compensate for absence of labeled data (e.g. entity distribution)” teaches implementing algorithm including set of parameter):
processing the raw data to generate processed output data therefrom (Page 9 Para [0167]-[0168] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102…… the output of the structured data extraction classifier 103 can be entity types, entities, and the entity types' relationships to other entity types” teaches processing structured, semi-structed and unstructured (correspond to raw) data to generate output);
causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, (Page 9 Para [0168] “The structured data extraction classifier 103 can store (103a) the extracted data in a system store 114. In some embodiments, the output of the structured data extraction classifier 103 can be entity types, entities, and the entity types' relationships to other entity types” and Page Para [0270] “Use graph visually describes the implementation of a word2vec like Vector Space Model based on the system store 114” teaches output to be stored which corresponds to vector space), 
Aravamudan et al. does not teaches the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts….and causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG.
However, Wang et al. teaches the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts (Page 6 Section 3.6 Links to Existing W “RippleNet also connects to a large body of work in KGE methods[3, 10, 14, 19, 28, 30, 37, 41]. KGE intends to embed entities and relations in a KG into continuous vector spaces while preserving its inherent structure” and Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” teaches system representing vector space wherein system represent knowledge graph in RippleNet and knowledge graph correspond to distributed knowledge graph);
and causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG (Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item” teaches stochastic gradient descent based on loss (correspond to propagation error) within the RippleNet and calculating weight between user in RippleNet wherein RippleNet framework contains distributed knowledge graph).
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Aravamudan et al. in view of Wang et al. does not comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data 
However, Okazaki et al. teaches comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data (Page 3-4 Para [0045] “the comparing section 70 outputs the difference between the expected output data and the output data as an error. The comparing section 70 may supply the controller 80 with this error as a result of the comparison” teaches comparing output data and expected output data to determine error); 
Aravamudan et al., Wang et al. and Okazaki et al. are analogous art because system directed to image classification achieve using neural network. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Okazaki et al. to the disclosed invention of Aravamudan et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The controller 80 may be operable to update the plurality of weights in a manner to further reduce the error between the output data output by the post-synaptic neuron array 55 in response to the training data being supplied to the pre-synaptic neuron array 45 and the expected output data that is expected for the training data” (Okazaki Page 4 Para [0047]).
Regarding Claim 13: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The neural network-based computing system of claim 12, 
Aravamudan et al. further teaches wherein the processing elements are to, in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds (Page 23 Para [0266] “While the system in FIG. 1 has been illustrated from an information flow perspective, some of the models can be trained end-to-end using the data in the system store as input and as labeled data (structured data, used as labeled data). The word, end-to-end can have the specific meaning that the parameters of the computational flow graph is trained end to end with one loss function” and Page 25 Para [0284] “The standard measure can be a Pointwise Mutual Information (PMI) measure. This can ensure a phrase is generated even if the occurrence counts do not satisfy the thresholds for becoming a phrase” teaches determining loss for the end to end training wherein training comprising phrase (correspond to raw data) count do not satisfy threshold), perform a subsequent parameterization of the set, and otherwise generate a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used by the processing elements to process further raw data (Page 23 Para [0266] “While the system in FIG. 1 has been illustrated from an information flow perspective, some of the models can be trained end-to-end using the data in the system store as input and as labeled data (structured data, used as labeled data). The word, end-to-end can have the specific meaning that the parameters of the computational flow graph is trained end to end with one loss function” and Page 25 Para [0284] “The standard measure can be a Pointwise Mutual Information (PMI) measure. This can ensure a phrase is generated even if the occurrence counts do not satisfy the thresholds for becoming a phrase” teaches performing parameters of computational flow graph, and generate trained computational flow graph correspond to the parameter wherein computational flow graph training model use phrase (correspond to raw)).
Regarding Claim 14: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The neural network-based computing system of claim 12,
Aravamudan et al. further teaches wherein the one or more weights pertain to information regarding one of harm or benefit associated with the respective ones of one or more of the dimensions (Page 10 Para [0170] “a specific number of neighbors can be selected, and a weight can be assigned to each of the selected neighbors. For example, to associate an entity type with an entity, the entity's neighbors can be ranked based on their cosine distance from the entity, and the top 500 neighbors can be considered. Each of the 500 neighbors can be assigned a weight, such as a percentage weight, which can vary based on their rank. For instance, the first-ranked neighbor can be assigned a weight of 1%, the second-ranked neighbor can be assigned a weight of 0.9%, the third-ranked neighbor can be assigned a weight of 0.87%, and so on” and Page 23 Para [0270] “The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength (e.g., the Cosine Distance between a pair of word embeddings represented as vectors in a large dimensional space)” teaches weights assign to selected neighbors as higher (correspond to benefit) or lower (correspond to harm) with respective to dimensions).
Regarding Claim 15: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The neural network-based computing system of claim 12, 
Wang et al. further teaches wherein the processing elements are to cause the weighted propagation by determining one or more subspaces of the DKG for the weighted propagation based on the one or more weights, and to cause the weighted propagation only in the one or more subspaces (Page 6 Section 4.1 Datasets “we first select a subset of triples from the whole KG whose relation name contains "movie" or "book" and the confidence level is greater than 0.9” and Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item” teaches framework of RippleNet is distributed knowledge graph wherein weight computed and stochastic gradient descent (correspond to propagation)).
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Regarding Claim 17: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The neural network-based computing system of claim 12, 
Aravamudan et al. further teaches wherein the one or more weights are hard-coded within the NNBCS such that the one or more weights are fixed for the respective ones of one or more of the dimensions (Page 10 Para [0171] “instead of assigning varying weights to the neighbors, each neighbor can be assigned the same weight. For example, if the top 100 neighbors can be picked, and each neighbor can be assigned 1% as its weight, in this case, even if neighbors have different cosine distances, they are treated the same when weights are assigned” and Page 9 Para [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” teaches weights are fixed within the neighborhood of the dimensions wherein neighborhood correspond to neural network classifier (correspond to computed) system).
Regarding Claim 18: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The neural network-based computing system of claim 12,
Aravamudan et al. further teaches wherein the one or more weights are variable and subject to the learning algorithm, such that the raw data and the training data include data on the one or more weights (Page 9 Para [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” and Page 12 Para [0188] “the system can perform a close fit on the training data, given the large number of parameters” and Page 11 Para [0178] “The embeddings can be used to construct one or more of knowledge graphs 107 The knowledge graph 107 can be representative of a universal graph, domain, and/or context specific graphs with labeled, and/or unlabeled nodes having universal/domain/context specific weights” teach receive structured, semi-structed and unstructured (correspond to raw) data and training data including weight to system), 
Okazaki et al. further teaches and such that the updated data structure includes updated data on the one or more weights (Page 4 Para [0047] “The controller 80 may be operable to update the plurality of weights in a manner to further reduce the error between the output data output by the post-synaptic neuron array 55 in response to the training data being supplied to the pre-synaptic neuron array 45 and the expected output data that is expected for the training data” and Page 4 Para [0049] “In inputting input data for testing, the system 500 can output test results or prediction results for the input data for testing with updated weights. Such a system 500 can simulate the learning operation and a testing operation by performing matrix calculations” teaches updating weight for the data)
Aravamudan et al., Wang et al. and Okazaki et al. are analogous art because system directed to image classification achieve using neural network. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Okazaki et al. to the disclosed invention of Aravamudan et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The controller 80 may be operable to update the plurality of weights in a manner to further reduce the error between the output data output by the post-synaptic neuron array 55 in response to the training data being supplied to the pre-synaptic neuron array 45 and the expected output data that is expected for the training data” (Okazaki Page 4 Para [0047]).
Regarding Claim 19: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The neural network-based computing system of claim 12, 
Aravamudan et al. further teaches the second NNBCS including a plurality of second interconnected processing elements, the processing elements to (Page 19 Para [0249] “the entities in the neighborhood of entity class “statistics” can be compared with entity class “neural networks,” where the filter/transform 1102 can be used to compare entity class statistics at a time that precedes the entity class for neural networks, and where an entity class is a label to a set of entities” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” teaches neural networks classifiers (correspond to computed) system coupled to knowledge graph which is distributed):
 receive raw data and training data at an input of the second NNBCS on a plurality of semantic concepts (Page 9 Para [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” and Page 12 Para [0188] “the system can perform a close fit on the training data, given the large number of parameters” teach receive structured, semi-structed and unstructured (correspond to raw) data and training data to system wherein system comprising neural network for classifier (correspond to computing) system);   
use the plurality of second processing elements of the second NNBCS to implement the second learning algorithm including a set of parameterizations, each of parameterization of the set of the second learning algorithm including (Page 21 Para [261] “Predictive models directly try to predict a word from its neighbors in terms of learned small, dense embedding vectors (considered parameters of the model). Word2vec is a particularly computationally-efficient predictive model for learning word embeddings from raw text” and Page 23 Para [0267] “The system in FIG. 1 can also leverage traditional graph based algorithms taking as input word embeddings to find patterns that can compensate for absence of labeled data (e.g. entity distribution)” teaches implementing algorithm including set of parameter):
processing the raw data at the second NNBCS to generate processed output data therefrom (Page 9 Para [0167]-[0168] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102…… the output of the structured data extraction classifier 103 can be entity types, entities, and the entity types' relationships to other entity types” teaches processing structured, semi-structed and unstructured (correspond to raw) data to generate output);   
Wang et al. further teaches wherein the learning algorithm is a first learning algorithm, and the NNBCS is a first NNBCS, the plurality of semantic concepts are a first plurality of semantic concepts, and the weighted propagation is a first weighted propagation (Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5-6 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item… Semantic matching models, such as ANALOGY [19], ComplEx [28], and DisMult [41], measure plausibility of knowledge triples by matching latent semantics of entities and relations” teach learning algorithm and the network of the semantic of entities and stochastic gradient descent (correspond to propagation) wherein network weight calculated)
the processing elements to further apply a second learning algorithm using a second NNBCS coupled to the DKG (Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]” teaches learning algorithm using network which coupled to RippleNet and framework of RippleNet is distributed knowledge graph),
causing the processed output data from the second NNBCS to be stored in the DKG (Page 3 Section 3.1 Framework “RippleNet takes a user u and an item v as input, and outputs the predicted probability that user u will click item v” and Page 6 Section 3.6 Links to Existing W “RippleNet also connects to a large body of work in KGE methods[3, 10, 14, 19, 28, 30, 37, 41]. KGE intends to embed entities and relations in a KG into continuous vector spaces while preserving its inherent structure” teaches output from the computing device which store in distributed knowledge graph); 
and causing a second weighted propagation, within the DKG, of the error associated with the processed output data from the second NNBCS as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error associated with the processed output data from the second NNBCS to generate the updated data structure of the DKG (Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item” teaches stochastic gradient descent based on loss (correspond to propagation error) within the RippleNet and calculating weight between user in RippleNet wherein RippleNet framework contains distributed knowledge graph).
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Okazaki et al. further teaches comparing the processed output data from the NNBCS with an output expected based on the training data received at the second NNBCS to determine an error associated with the processed output data from the second NNBCS (Page 3-4 Para [0045] “the comparing section 70 outputs the difference between the expected output data and the output data as an error. The comparing section 70 may supply the controller 80 with this error as a result of the comparison” and Page 2 Para [0028] “The crossbar array 100 is modeled after biological neural networks, such as that described in FIG. 2” teaches comparing output data and expected output data to determine error in the neural networks); 
Aravamudan et al., Wang et al. and Okazaki et al. are analogous art because system directed to image classification achieve using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Okazaki et al. to the disclosed invention of Aravamudan et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The controller 80 may be operable to update the plurality of weights in a manner to further reduce the error between the output data output by the post-synaptic neuron array 55 in response to the training data being supplied to the pre-synaptic neuron array 45 and the expected output data that is expected for the training data” (Okazaki Page 4 Para [0047]).
Regarding Claim 20: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The neural network-based computing system of claim 19, 
Wang et al. further teaches wherein the processing elements are to cause the first weighted propagation and cause the second weighted propagation simultaneously ((Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5-6 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item… Semantic matching models, such as ANALOGY [19], ComplEx [28], and DisMult [41], measure plausibility of knowledge triples by matching latent semantics of entities and relations” teach learning algorithm and the network of the semantic of entities and stochastic gradient descent (correspond to propagation) wherein network weight calculated).
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Regarding Claim 21. 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The neural network-based computing system of claim 12, wherein: 
Aravamudan et al. further teaches each of the nodes is represented by a characteristic distributed pattern of activity levels for respective meta-semantic nodes (MSNs) (Page 23 Para [0267] “The system in FIG. 1 can also leverage traditional graph based algorithms taking as input word embeddings to find patterns that can compensate for absence of labeled data (e.g. entity distribution)” and Page 23 Para [0270] “The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength” teaches node represent words (correspond to distributed pattern) of activity level), the MSNs for said each of the nodes defining a standard basis vector to designate a semantic concept (Page 23 Para [0270] “The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength” teaches nodes represented as vector to words), wherein standard basis vectors for respective ones of the nodes together define the continuous vector space (Page 10 Para [0270] “Use graph visually describes the implementation of a word2vec like Vector Space Model based on the system store 114. The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength” teaches vectors for the nodes define as vector space);
 each MSN corresponds to an intersection of a plurality of the dimensions (Page 10 Para [0270] “Use graph visually describes the implementation of a word2vec like Vector Space Model based on the system store 114. The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength (e.g., the Cosine Distance between a pair of word embeddings represented as vectors in a large dimensional space)” teaches nodes correspond to vector in large dimensional space); 
 and each activity level in the pattern of activity levels designates a value for a dimension of the plurality of dimensions (Page 23 Para [0267] “The system in FIG. 1 can also leverage traditional graph based algorithms taking as input word embeddings to find patterns that can compensate for absence of labeled data (e.g. entity distribution)” and Page 24 Para [0278] “Let us choose a vector v on the d-dimensional unit sphere (d-sphere that lives in R.sup.d). We want to compute the probability that another vector w randomly chosen from the unit sphere has cosine distance x from v. All the vectors can be assumed to be uniformly distributed in the d-space” teaches word embeddings patterns designates value of dimensions)
Wang et al. further teaches the DKG is defined by a plurality of nodes each representing a respective one of the plurality of semantic concepts (Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5-6 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item… Semantic matching models, such as ANALOGY [19], ComplEx [28], and DisMult [41], measure plausibility of knowledge triples by matching latent semantics of entities and relations” teach framework of RippleNet is distributed knowledge graph of each representing semantics of entities);
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Regarding Claim 22: 
Aravamudan et al. teaches A device including (Page 13 Para [0118] “FIG. 11 is a computational device (i.e. a computer with self-contained memory and storage) specifically designed to be “non-queryable” by any means” teaches a device): 
means for receiving raw data and training data at an input of a neural network-based computing system (NNBCS) on a plurality of semantic concepts (Page 9 Para [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102” and Page 10 Para [0172] “the unstructured data extraction classifier 105 can use a class of artificial neural network (ANN) (e.g., a recurrent neural network (RNN)) and/or a word embedding generator” and Page 12 Para [0188] “the system can perform a close fit on the training data, given the large number of parameters” teach receive structured, semi-structed and unstructured (correspond to raw) data and training data to system wherein system comprising neural network for classifier (correspond to computing) system); 
means for implementing a learning algorithm including a set of parameterizations, each of parameterization of the set including (Page 21 Para [261] “Predictive models directly try to predict a word from its neighbors in terms of learned small, dense embedding vectors (considered parameters of the model). Word2vec is a particularly computationally-efficient predictive model for learning word embeddings from raw text” and Page 23 Para [0267] “The system in FIG. 1 can also leverage traditional graph based algorithms taking as input word embeddings to find patterns that can compensate for absence of labeled data (e.g. entity distribution)” teaches implementing algorithm including set of parameter): 
processing the raw data to generate processed output data therefrom (Page 9 Para [0167]-[0168] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102…… the output of the structured data extraction classifier 103 can be entity types, entities, and the entity types' relationships to other entity types” teaches processing structured, semi-structed and unstructured (correspond to raw) data to generate output); 
causing the processed output data to be stored in a data structure that corresponds to a continuous, differentiable vector space within a memory, (Page 9 Para [0168] “The structured data extraction classifier 103 can store (103a) the extracted data in a system store 114. In some embodiments, the output of the structured data extraction classifier 103 can be entity types, entities, and the entity types' relationships to other entity types” and Page Para [0270] “Use graph visually describes the implementation of a word2vec like Vector Space Model based on the system store 114” teaches output to be stored which corresponds to vector space), 
Aravamudan et al. does not teaches the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts…and causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG.
However, Wang et al. teaches the continuous, differentiable vector space representing a Distributed Knowledge Graph (DKG) that reflects dimensions for the plurality of semantic concepts (Page 6 Section 3.6 Links to Existing W “RippleNet also connects to a large body of work in KGE methods[3, 10, 14, 19, 28, 30, 37, 41]. KGE intends to embed entities and relations in a KG into continuous vector spaces while preserving its inherent structure” and Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” teaches system representing vector space wherein system represent knowledge graph in RippleNet and knowledge graph correspond to distributed knowledge graph);
and causing a weighted propagation of the error within the DKG as a function of one or more weights dependent on respective ones of one or more of the dimensions of the DKG corresponding to the error to generate an updated data structure of the DKG (Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item” teaches stochastic gradient descent based on loss (correspond to propagation error) within the RippleNet and calculating weight between user in RippleNet wherein RippleNet framework contains distributed knowledge graph).
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).’
Aravamudan et al. in view of Wang et al. does not teach comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data 
However, Okazaki et al. teaches comparing the processed output data with an output expected based on the training data to determine an error associated with the processed output data (Page 3-4 Para [0045] “the comparing section 70 outputs the difference between the expected output data and the output data as an error. The comparing section 70 may supply the controller 80 with this error as a result of the comparison” teaches comparing output data and expected output data to determine error); 
Aravamudan et al., Wang et al. and Okazaki et al. are analogous art because system directed to image classification achieve using neural network. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Okazaki et al. to the disclosed invention of Aravamudan et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The controller 80 may be operable to update the plurality of weights in a manner to further reduce the error between the output data output by the post-synaptic neuron array 55 in response to the training data being supplied to the pre-synaptic neuron array 45 and the expected output data that is expected for the training data” (Okazaki Page 4 Para [0047]).
Regarding Claim 23: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The device of claim 22, further including, 
Aravamudan et al. further teaches means for, in response to a determination that error rates from a processing of raw data are above respective predetermined thresholds (Page 23 Para [0266] “While the system in FIG. 1 has been illustrated from an information flow perspective, some of the models can be trained end-to-end using the data in the system store as input and as labeled data (structured data, used as labeled data). The word, end-to-end can have the specific meaning that the parameters of the computational flow graph is trained end to end with one loss function” and Page 25 Para [0284] “The standard measure can be a Pointwise Mutual Information (PMI) measure. This can ensure a phrase is generated even if the occurrence counts do not satisfy the thresholds for becoming a phrase” teaches determining loss for the end to end training wherein training comprising phrase (correspond to raw data) count do not satisfy threshold), performing a subsequent parameterization of the set, and means for otherwise generating a training model corresponding to the data structure from a last one of the set of parameterizations, the training model to be used by the NNBCS to process further raw data (Page 23 Para [0266] “While the system in FIG. 1 has been illustrated from an information flow perspective, some of the models can be trained end-to-end using the data in the system store as input and as labeled data (structured data, used as labeled data). The word, end-to-end can have the specific meaning that the parameters of the computational flow graph is trained end to end with one loss function” and Page 25 Para [0284] “The standard measure can be a Pointwise Mutual Information (PMI) measure. This can ensure a phrase is generated even if the occurrence counts do not satisfy the thresholds for becoming a phrase” teaches performing parameters of computational flow graph, and generate trained computational flow graph correspond to the parameter wherein computational flow graph training model use phrase (correspond to raw)).
Regarding Claim 24: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The device of claim 22, 
Aravamudan et al. further teaches wherein the one or more weights pertain to information regarding one of harm or benefit associated with the respective ones of one or more of the dimensions (Page 10 Para [0170] “a specific number of neighbors can be selected, and a weight can be assigned to each of the selected neighbors. For example, to associate an entity type with an entity, the entity's neighbors can be ranked based on their cosine distance from the entity, and the top 500 neighbors can be considered. Each of the 500 neighbors can be assigned a weight, such as a percentage weight, which can vary based on their rank. For instance, the first-ranked neighbor can be assigned a weight of 1%, the second-ranked neighbor can be assigned a weight of 0.9%, the third-ranked neighbor can be assigned a weight of 0.87%, and so on” and Page 23 Para [0270] “The system store 114 can result in a Semantic Bio-Knowledge Graph of nodes representing the words/phrases chosen to be represented as vectors and edge weights determined by measures of Semantic Association Strength (e.g., the Cosine Distance between a pair of word embeddings represented as vectors in a large dimensional space)” teaches weights assign to selected neighbors as higher (correspond to benefit) or lower (correspond to harm) with respective to dimensions).
Regarding Claim 25: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The device of claim 22, 
Wang et al. further teaches wherein causing the weighted propagation includes determining one or more subspaces of the DKG for the weighted propagation based on the one or more weights, and causing the weighted propagation only in the one or more subspaces (Page 6 Section 4.1 Datasets “we first select a subset of triples from the whole KG whose relation name contains "movie" or "book" and the confidence level is greater than 0.9” and Page 2 Section 1 INTRODUCTION “we propose RippleNet, an end-to-end framework for knowledge-graph-aware recommendation...We analogize preference propagation with actual ripples created by raindrops propagating on the water, in which multiple "ripples" superpose to form a resultant preference distribution of the user over the knowledge graph” and Page 5 Section 3.4 Learning Algorithm “we employ a stochastic gradient descent (SGD) algorithm to iteratively optimize the loss function. The learning algorithm of RippleNet is presented in Algorithm 1. In each training iteration, to make the computation more efficient, we randomly sample a minibatch of positive/negative interactions from Y and true/false triples from G following the negative sampling strategy in [16]. Then we calculate the gradients of the loss L with respect to model parameters Θ, and update all parameters by back-propagation based on the sampled minibatch” and Page 5 Section 3.6 Links to Existing W “DKN [33] uses an attention network to calculate the weight between a user’s clicked item and a candidate item to dynamically aggregate the user’s historical interests. RippleNet can be viewed as a special case of attention where tails are averaged weighted by similarities between their associated heads, tails, and certain item” teaches framework of RippleNet is distributed knowledge graph wherein weight computed and stochastic gradient descent (correspond to propagation)).
Aravamudan et al. and Wang et al.  are analogous art because system directed to propagation of knowledge graph.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Wang et al. to the disclosed invention of Aravamudan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “RippleNet unifies the preference propagation with regularization of KGE in a Bayesian framework for click-through rate prediction. We conduct extensive experiments in three recommendation scenarios. The results demonstrate the significant superiority of RippleNet over strong baselines” (Wang, Page 9 Section 5 CONCLUSION AND FUTURE WORK).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et al. (US 20180082197 A1) in view of Wang et al. (“RippleNet: Propagating User Preferences on the Knowledge Graph for Recommender Systems”) further in view of Okazaki et al. (US 20190228287 A1) further in view Xu et al. (“A supervised multi-spike learning algorithm based on gradient descent for spiking neural networks”).
Regarding Claim 5: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The product of claim 1, 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. does not teaches wherein causing the weighted propagation includes applying partial derivatives weighted by the one or more weights expressed as multidimensional vectors, and using at least one of a gradient ascent algorithm or a gradient descent algorithm based on the partial derivatives.
However, Xu et al. teaches wherein causing the weighted propagation includes applying partial derivatives weighted by the one or more weights expressed as multidimensional vectors, and using at least one of a gradient ascent algorithm or a gradient descent algorithm based on the partial derivatives (Page 108 Section 5.1.2. Gradient computation for synapses between a neuron in the input or hidden layer and a neuron in the hidden layer “Adjustment of synaptic weights between a neuron in the input or hidden layer and a neuron in the hidden layer is computed layer by layer from the back to the front via error back-propagation. Using gradient descent, the weight adjustment for the th synapse between the th presynaptic neuron in layer  and the th postsynaptic neuron in layer  is computed…. Because neuron  is a multi-spiking neuron, all the output spikes need to be considered. Again using the chain rule, the first partial derivative term on the right-hand side of Eq. (31) is computed” teaches weighted propagation include partial derivative using stochastic gradient descent algorithm).
Aravamudan et al., Wang et al., Okazaki et al. and Xu et al. are analogous art because system directed to using knowledge graph to resolve entity. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Xu et al. to the disclosed invention of Aravamudan et al. in view of Wang et al. and further in view of Okazaki et al..
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “A special output encoding strategy, GMSES, was proposed for multi-spike learning applied to classification problems. GMSES can effectively improve the classification performance. Experiments showed that our method is a very effective supervised multi-spike learning tool. It can control the output spike times of SNNs very precisely and yields good results for practical classification problems” (Xu, Page 112-113 Section 7. Conclusion and future work).
Regarding Claim 16: 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. teaches The neural network-based computing system of claim 12, 
Aravamudan et al. in view of Wang et al. further in view of Okazaki et al. does not teaches wherein the processing elements are to cause the weighted propagation by applying partial derivatives weighted by +0 the one or more weights expressed as multidimensional vectors, and by using at least one of a gradient ascent algorithm or a gradient descent algorithm based on the partial derivatives.
However, Xu et al. teaches wherein the processing elements are to cause the weighted propagation by applying partial derivatives weighted by +0 the one or more weights expressed as multidimensional vectors, and by using at least one of a gradient ascent algorithm or a gradient descent algorithm based on the partial derivatives (Page 108 Section 5.1.2. Gradient computation for synapses between a neuron in the input or hidden layer and a neuron in the hidden layer “Adjustment of synaptic weights between a neuron in the input or hidden layer and a neuron in the hidden layer is computed layer by layer from the back to the front via error back-propagation. Using gradient descent, the weight adjustment for the th synapse between the th presynaptic neuron in layer  and the th postsynaptic neuron in layer  is computed…. Because neuron  is a multi-spiking neuron, all the output spikes need to be considered. Again using the chain rule, the first partial derivative term on the right-hand side of Eq. (31) is computed” teaches weighted propagation include partial derivative using stochastic gradient descent algorithm).
Aravamudan et al., Wang et al., Okazaki et al. and Xu et al. are analogous art because system directed to using knowledge graph to resolve entity. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Xu et al. to the disclosed invention of Aravamudan et al. in view of Wang et al. and further in view of Okazaki et al..
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “A special output encoding strategy, GMSES, was proposed for multi-spike learning applied to classification problems. GMSES can effectively improve the classification performance. Experiments showed that our method is a very effective supervised multi-spike learning tool. It can control the output spike times of SNNs very precisely and yields good results for practical classification problems” (Xu, Page 112-113 Section 7. Conclusion and future work).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125                                         
 	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125